Citation Nr: 1104998	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left ankle.

2.  Entitlement to service connection for a disability of the 
right knee.

3.  Entitlement to service connection for a skin disorder of the 
face.

4.  Entitlement to service connection for a psychiatric disorder, 
to include depression, claimed as secondary to the Veteran's 
service-connected disabilities. 

5.  Whether the reduction of the evaluation of the Veteran's 
hypertension from 20 percent to 10 percent disabling, effective 
February 1, 2007, was proper. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of the RO in Muskogee, 
Oklahoma.  Specifically, in a November 2006 rating decision, the 
RO denied service connection for a psychiatric disorder and 
reduced the evaluation of the Veteran's hypertension from 20 
percent to 10 percent.  In a January 2007 rating decision, the RO 
denied service connection for disabilities of the left ankle and 
right knee, and a skin disorder of the face. 

In a May 2009 decision, the Board denied service connection for a 
left ankle disability, psychiatric disorder, and skin disorder, 
and found that the reduction in the evaluation of the Veteran's 
hypertension was proper.  The Board remanded the service 
connection claim for a right knee disability for further 
development.

In July 2010, the Board on its own motion vacated the May 2009 
decision as it found that the Veteran had submitted a timely 
request to testify at a hearing before the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.904, 20.1304.  

In October 2010, the Veteran presented testimony at a 
videoconference hearing before the undersigned.  A transcript of 
the hearing has been associated with the claims file.

The Board notes that at the hearing and throughout the pendency 
of this claim, the Veteran has made arguments regarding the 
current level of severity of his hypertension.  Indeed, the 
Veteran submitted a new claim for an increased rating for 
hypertension in August 2009, which was adjudicated by the RO in a 
February 2010 rating decision.  However, the Veteran has only 
submitted a notice of disagreement (NOD) with respect to the 
reduction of the evaluation of his hypertension in the November 
2006 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2010).  Thus, the issue of whether an increased rating is 
warranted for hypertension is not before the Board.  See id. 

The Board notes that VA treatment records and service treatment 
records have been associated with the claims file after the RO 
last adjudicated the Veteran's service connection claims for a 
disability of the left ankle and issued a supplemental statement 
of the case (SSOC) in February 2008.  Under 38 C.F.R. 
§ 20.1304(c) (2010), any pertinent evidence accepted directly at 
the Board must be referred to the agency of original jurisdiction 
(AOJ) for initial review unless this procedural right is waived 
by the appellant.  Here, the service treatment records are 
duplicates of records which were already in the claims file and 
considered by the RO in the rating decisions on appeal.  
Moreover, the VA treatment records are negative for treatment of 
a left ankle disability.  Thus, they do not pertain to this 
disability and therefore need not be considered by the AOJ in the 
first instance.  See id.  Finally, there are a number of VA 
treatment records dated in 2009 pertaining to the Veteran's 
hypertension.  However, the current evaluation of the Veteran's 
hypertension is not before the Board, as explained above, and 
thus these records are not pertinent to the propriety of the 
November 2006 rating reduction.  See id.  Moreover, these records 
have already been considered by the RO in a February 2010 rating 
decision addressing the claim for an increased evaluation for 
hypertension.  The service connection claims for a skin disorder 
of the face and a psychiatric disorder have been remanded and 
thus the AOJ will have an opportunity to consider any additional 
evidence on remand.  Accordingly, the Board may proceed with 
appellate review without prejudice to the Veteran's claims.  See 
id.

The service connection claims for a psychiatric disorder and a 
skin disorder of the face are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the left 
ankle. 

2.  The Veteran does not have a current disability of the right 
knee.

3.  As of July 20, 2005, service connection has been established 
for hypertension, with an initial evaluation of 20 percent under 
Diagnostic Code 7101.

4.  The RO complied with the procedural requirements for reducing 
the Veteran's disability rating for hypertension, to include 
proper notification of the proposal to reduce the disability 
rating in an August 2006 rating decision followed by 
implementation of the reduction in a November 2006 rating 
decision, effective February 1, 2007. 

5.  The disability rating for the Veteran's hypertension had been 
in effect for less than five years at the time it was reduced.

6.  The reduction in the evaluation of the Veteran's hypertension 
from 20 percent to 10 percent was supported by the evidence of 
record at the time of the reduction. 


CONCLUSIONS OF LAW

1.  A disability of the left ankle was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).

2.  A disability of the right knee was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).

3.  The reduction of the Veteran's disability rating for 
hypertension from 20 percent to 10 percent was warranted, and the 
requirements for restoration have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.104, 
Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  For the 
following reasons, the Board finds that the requirements of the 
VCAA have either been satisfied with respect to the claims 
adjudicated herein or that any errors in this regard were 
harmless.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id. at 486. 

Here, prior to initial adjudication of the Veteran's service 
connection claims, a November 2006 informed the Veteran of all 
five elements of service connection, gave examples of the types 
of evidence the Veteran could submit in support of his claim, and 
provided notice of the Veteran's and VA's respective 
responsibilities for obtaining such evidence.  Therefore, the 
Board concludes that the duty to notify has been satisfied.  See 
id.

With regard to the reduction of the evaluation of the Veteran's 
hypertension from 20 percent to 10 percent, the Veteran was 
provided notice in a June 2006 letter as to how VA determines the 
degree of disability.  Moreover, the notice requirements specific 
to rating reductions under 38 C.F.R. § 3.105(e) have been met and 
will be discussed in more detail below.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and private treatment records are in the file.  At the October 
2010 Board hearing, the Veteran stated that his blood pressure 
was monitored at his place of employment.  It was suggested that 
the Veteran submit any records of such monitoring to VA.  
Accordingly, the record was held open for sixty days to provide 
the Veteran with more time to submit these records.  This time 
period has passed and the Veteran has not submitted these records 
or indicated that they are forthcoming.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  
Accordingly, the Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Green v. Derwinski, 
1 Vet. App. 121 (1991).  In McLendon v. Nicholson, 20 Vet. App. 
79, 82 (2006), the Court held that an examination is required 
when (1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate or explain why an adequate examination report is not 
needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, with respect to the Veteran's service connection claim for 
a right knee disability, a VA examination was provided in August 
2009 pursuant to the Board's May 2009 remand directive.  The 
Board finds that this examination is adequate for the purpose of 
making a decision on this claim as the examiner reviewed the 
claims file, interviewed and examined the Veteran, to include 
obtaining X-rays studies of the Veteran's right knee, and 
described the Veteran's right knee condition in sufficient detail 
for the Board's decision on this claim to be "a fully informed 
one." Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124).  The Board notes that the 
examiner's rationale for finding that the Veteran's current right 
knee symptoms are not related to service does not appear to be 
supported by the evidence of record.  In this regard, the 
examiner stated that the Veteran's right knee symptoms were more 
likely related to the Veteran's work as a mechanic than to 
service.  However, there is no indication in the examination 
report or elsewhere in the file that the Veteran ever injured his 
right knee at work.  Thus, the examiner did not provide an 
adequate rationale for finding that the Veteran's right knee pain 
is unrelated to service.  However, because the Board finds that 
the Veteran does not have a current disability of the right knee 
for VA compensation purposes, as will be discussed below, the 
issue of whether there is a nexus to service is moot.  Thus, in 
light of the findings made in the August 2009 VA examination 
report, an adequate VA opinion is not required in order to make a 
decision on this claim.  See Barr, 21 Vet. App. at 312; McLendon, 
20 Vet. App. at 82.  At the same time, the Board finds that there 
was substantial compliance with its May 2009 remand directive, as 
a VA examination was provided which is sufficient for the purpose 
of making a decision on this claim, notwithstanding the 
inadequate nexus opinion.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall).  Further, because the Board finds that the Veteran does 
not have a current disability of the right knee, it would be 
inappropriate to remand this claim for another nexus opinion.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

With regard to the Veteran's service connection claim for a left 
ankle disability, a VA examination was not provided.  As will be 
discussed in more detail below, the Board finds that the Veteran 
does not have a disability of the left ankle.  Thus, a VA 
examination is not required to decide this claim.  See McLendon, 
20 Vet. App. at 82.

With regard to whether it was proper to reduce the evaluation of 
the Veteran's hypertension, a VA examination is not warranted.  
In this regard, VA treatment records dated in 2006 and 2007 
consistently show that numerous blood pressure readings did not 
meet the criteria for a rating in excess of 10 percent when it 
was reduced at that time.  The Board notes that the evaluation of 
hypertension is based exclusively on blood pressure readings.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, a VA 
examination is not required in order to determine the propriety 
of the rating reduction.  

As noted above, in October 2010 the Veteran testified at a Board 
hearing before the undersigned.  Under 38 C.F.R. § 3.102(c)(2) 
(2010), it is the responsibility of the hearing officer to 
explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position.  In Bryant v. Shinseki, 23 
Vet. App. 488, 491-93 (2010), the Court held that the hearing 
officer's duties under 38 C.F.R. § 3.102(c)(2) are twofold.  
First, the hearing officer must explain fully the issues still 
outstanding that are relevant and material to substantiating the 
claim by explicitly identifying them for the claimant.  Id. at 
496.  Second, the hearing officer must suggest that a claimant 
submit evidence on an issue material to substantiating the claim 
when such evidence is missing from the record or when the 
testimony at the hearing raises an issue for which there is no 
evidence in the record.  Id. at 496-97. 

Here, with respect to the Veteran's service connection claims, 
the outstanding issues have been whether the Veteran has current 
disabilities of the left ankle, right knee, and skin and whether 
they are related to service.  With regard to the propriety of the 
reduction of the rating for hypertension, the outstanding issue 
has been whether the evidence of record supports such a 
reduction.  Although the Veteran was asked detailed questions 
pertaining to these issues, the Veteran was not told directly 
that current disabilities and a nexus to service still needed to 
be established, or that the Veteran's blood pressure readings had 
to meet the criteria for a higher rating at the time of the 
rating reduction in order to restore the 20 percent evaluation.  
See id. at 497 (holding that a hearing officer's inquiries 
regarding the existence of a current disability and a nexus to 
service did not equate to explaining that these issues were 
material to substantiating the claim).  However, the Board finds 
that the Veteran has not been prejudiced by this error.  In 
Bryant, 23 Vet. App. at 498-99, the Court held that although the 
hearing officer did not explicitly lay out the material issues of 
medical nexus and current disability, the purpose of 38 C.F.R. 
§ 3.102(c)(2) had been fulfilled because the record reflected 
that these issues were developed by VA, including the provision 
of a VA medical examination report, and there was no indication 
that the appellant had any additional information to submit.  

Similarly, in this case the Veteran's claim has been fully 
developed, to include obtaining the Veteran's VA treatment 
records and providing a VA medical examination with respect to 
the Veteran's right knee.  With respect to the Veteran's left 
ankle, the Veteran denied seeking treatment for his left ankle 
after service.  Moreover, he provided detailed testimony 
regarding his symptoms and medical history pertaining to his left 
ankle.  Finally, the Veteran's representative presented arguments 
as to why the Veteran had a left ankle disability related to 
service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); 
Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006) (holding 
that counsel's actions and communications to VA are factors to 
consider when determining whether a claimant had a meaningful 
opportunity to effectively participate in the processing of his 
claim).  Thus, no further development is warranted and no 
prejudice exists with respect to any errors in explaining the 
outstanding issues as the outcome of these claims have not been 
affected.  See Bryant, 23 Vet. App. at 498-99; see also Shinseki 
v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) (holding that the 
assessment of whether prejudicial error exists is based on the 
specific facts of each case); Mayfield, 19 Vet. App. at 122.  

With respect to the propriety of the reduced rating for 
hypertension, the Veteran provided testimony regarding his blood 
pressure readings and why he felt they did not accurately reflect 
his actual blood pressure levels.  The Veteran's representative 
also made arguments that the Veteran's blood pressure readings 
met the criteria for a higher rating, thus showing actual 
knowledge of the outstanding issue.  See Dalton, 21 Vet. App. at 
30-31; Overton, 20 Vet. App. at 428, 438.  As discussed above, 
the Board finds that there is ample evidence to determine whether 
the reduction in rating was proper and that no further 
development is required.  Thus, the outcome of this claim has not 
been affected with respect to any error in explaining the 
outstanding issues and therefore no prejudice exists.  See 
Bryant, 23 Vet. App. at 498-99; see also Shinseki v. Sanders, 129 
S. Ct. 1696, 1704-05 (2009) (holding that the assessment of 
whether prejudicial error exists is based on the specific facts 
of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, 
the Veteran did not raise any new issues pertaining to his claims 
at the hearing.  The Veteran did state that he had received 
monitoring of his blood pressure at his place of employment.  As 
discussed above, the record was held open for sixty days to 
afford the Veteran an opportunity to submit treatment records 
from his employer.  No such evidence has been submitted.  There 
is no indication of any other outstanding evidence that may have 
been overlooked.  See Bryant, 23 Vet. App. at 497-98.  Therefore, 
there was no need to suggest the submission of evidence missing 
from the record.  See id.   

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for arthritis may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

A.  Left Ankle Disability

The Veteran contends that he is entitled to service connection 
for a left ankle disability, which he argues is related to a 
right ankle strain sustained in service.  For the following 
reasons, the Board finds that service connection is not 
warranted.

Under the second Shedden element, there must be evidence of 
inservice incurrence of a disease or injury.  The Board finds the 
Veteran had a left ankle strain in service.  In this regard, a 
December 1988 service treatment record reflects that the Veteran 
reported a one-week history of left ankle pain which was present 
only when running.  An examination of the ankle showed no edema 
or other abnormalities.  The Veteran was diagnosed with a sore 
ankle and issued an ace wrap.  A May 1989 service treatment 
record reflects that the Veteran complained of left ankle pain 
after injuring his ankle the morning before during physical 
training.  On examination, there was slight pain in the ankle on 
palpation.  Otherwise, the ankle had a good range of motion and 
there was no edema or discoloration.  The Veteran was diagnosed 
with a strain of the left ankle and issued an ace wrap for arch 
support.  A separation examination is not of record. 

As for the first Shedden element, there must competent and 
credible evidence of current disability.  Although the Veteran 
sustained a left ankle strain in service, there is no evidence of 
current disability.  The Veteran's post-service treatment records 
are negative for diagnoses, treatment, or complaints of left 
ankle pain.  Annual physical examinations performed by VA in 
September 2002 and April 2005 reflect that the Veteran did not 
report any complaints and that no orthopedic problems were found.  
A September 2003 VA treatment record reflects that the Veteran 
reported a recent sprain of the right ankle.  However, there is 
no mention of the Veteran's left ankle in this record.  The Board 
finds that these treatment records are significant in that the 
Veteran did not report complaints of left ankle problems at times 
when it would seem natural to do so, such as during a general 
physical examination or when reporting other orthopedic 
complaints.

At the October 2010 Board hearing, the Veteran reported ongoing 
left ankle pain ever since his period of service.  He stated that 
he did not seek additional treatment during service as military 
culture dissuaded service members from seeking treatment except 
in more severe cases.  The Veteran stated that he was not given a 
physical examination at separation.  He stated that since 
separation he has self-treated his symptoms with an ace bandage 
and over-the-counter medication.  He has also worn high ankle 
boots for stability.  

The Board acknowledges the Veteran's assertion that he has a 
current disability of the left ankle caused by active service.  
In this regard, the Veteran is competent to testify as to matters 
within his personal knowledge and experience, such as his 
symptoms and medical history, and to diagnose certain conditions 
that are simple and readily identifiable based on lay observation 
alone.  See, e.g., Davidson, 581 F.3d at 1316; Jandreau, 492 F. 
3d at 1376; Barr, 21 Vet. App. at 309; Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, while the Veteran is 
competent to report pain and discomfort, pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  A chronic disability must be diagnosed to 
accompany his complaints.  Here, there is no competent evidence 
of an underlying disability such as arthritis.  

Thus, the Board finds that there is no competent evidence of a 
current disability of the left ankle.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  In the absence of a current disability, 
service connection cannot be granted.  See Shedden, 381 F.3d at 
1166-67. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a left ankle disability must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 

B.  Right Knee Disability

The Veteran contends that he is entitled to service connection 
for a right knee disability, which he argues is related to an 
injury sustained in service.  For the following reasons, the 
Board finds that service connection is not warranted.

Under the second Shedden element, there must be evidence of 
inservice incurrence of a disease or injury.  In this regard, 
service treatment records dated in April 1989 reflect that the 
Veteran reported pain in the distal insertion of the right 
patellar tendon which had been present for a month.  The Veteran 
stated that he did a lot of climbing and squatting in his job.  
On examination, the Veteran walked with a limp in his gait.  
There was pain on palpation of the right patellar tendon as well 
as obvious deformity when compared with the left patellar tendon.  
A June 1989 service treatment record reflects that the Veteran 
reported right knee pain which had been present since he injured 
his knee the day before while playing basketball.  On examination 
there was no swelling or redness.  The Veteran was diagnosed with 
a mild strain of the right knee.  A separation examination report 
is not of record and, as noted above, the Veteran has denied 
receiving a physical examination at separation.

As for the first Shedden element, although there is evidence of 
right knee problems in service, there is no evidence of current 
disability.  After service, the Veteran's VA treatment records 
from September 2002 through January 2007 are negative for 
diagnoses, treatment, or complaints of right knee pain.  
Treatment records prior to 2002 are not in the claims file.  VA 
treatment records reflect that the Veteran did not report any 
problems with his right knee in general physical examinations 
performed in September 2002 and April 2005.  Moreover, while VA 
treatment records between 2002 and 2006 reflect other orthopedic 
complaints, including a report of left knee pain in August 2006, 
the Veteran did not once report problems with his right knee.  

The earliest post-service treatment record that mentions the 
Veteran's right knee is dated in February 2007 and reflects that 
the Veteran reported that his knees bothered him.  The Veteran 
was diagnosed with degenerative joint disease of the knees.  
However, there is no indication that this diagnosis was based on 
X-ray findings or other clinical findings made on examination of 
the Veteran.  In this regard, the value of a physician's 
assessment is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In light 
of the normal findings reflected in the August 2009 VA 
examination report discussed below, it seems that the diagnosis 
of degenerative joint disease was made solely based on the 
Veteran's reported history.  The fact that this history is 
contained in a medical record does not necessarily give it more 
probative value.  Indeed, a bare transcription of lay history 
reported by the Veteran, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence simply 
because the transcriber is a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, the Board finds that 
this record does not establish the presence of degenerative joint 
disease or another disability of the right knee.

VA treatment records dated in August 2007 reflect that the 
Veteran had been issued a brace for his right knee.  However, 
this record does not reflect any clinical findings with respect 
to the Veteran's right knee such as a limitation in range of 
motion, swelling, degenerative changes, or other objective signs 
of disability.  

At the August 2009 VA examination, the Veteran reported that 
after separation from service he was first seen for right knee 
problems in 1996 by his family physician with an unknown 
diagnosis.  The Veteran reported a frequent sharp pain located 
medially and laterally which was made worse with squatting and 
improved with bed rest.  The Veteran took over-the-counter 
medication to treat the pain.  The Veteran denied stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatigability, lack of endurance, loss of motion, or deformity.  
On examination, the Veteran walked with a normal gait with no 
subjective complaints of pain.  The Veteran's range of motion was 
normal with no additional pain or limitation on repetition.  An 
X-ray study of the right knee showed that the joint was intact 
with no bony destruction, soft tissue calcification, or arthritic 
changes seen.  The examiner diagnosed the Veteran with knee pain, 
stating that this was the appropriate diagnosis as the X-ray 
study did not show arthritis.  The examiner also noted that the 
Veteran's neurologic function was normal, vascular status was 
normal, and there was no joint instability. 

At the October 2010 Board hearing, the Veteran stated that 
doctors had told him that his right knee pain was related to the 
injury he sustained in service.  However, there is no evidence in 
the claims file reflecting such a statement by a doctor or other 
medical professional and the Veteran's own account of what he was 
told by a doctor cannot serve as competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the 
connection between what a physician said and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is too attenuated and inherently unreliable to 
constitute medical evidence).  

The Veteran also stated at the hearing that he had had right knee 
problems ever since the service but that he did not seek 
treatment for his right knee until 2005.  He stated that he first 
sought treatment because a fellow Veteran recommended that he get 
treatment at VA.  Unfortunately, the Board finds that this 
statement does not constitute reliable evidence as the VA 
treatment records reflect that the Veteran denied orthopedic 
complaints during general physical examinations in September 2002 
and April 2005.  Further, despite being treated by VA for a 
number of conditions between 2002 and early 2007, including 
orthopedic problems, the Veteran never mentioned his right knee 
pain at times when it would have been natural to do so.  The 
Board notes that the Veteran only first mentioned problems with 
his right knee in February 2007, soon after filing his October 
2006 claim for service connection.  Thus, because the VA 
treatment records between 2002 and 2007 do not reflect complaints 
of right knee pain until soon after the Veteran filed a claim for 
service connection, and are negative for clinical findings of a 
disability of the right knee, the Board does not find the 
Veteran's statements to be reliable.  See Caluza, 7 Vet. App. at 
511; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that although the Board cannot reject a claimant's statements 
merely because he is an interested party, the claimant's interest 
may affect the credibility of his testimony).  

Based on the evidence of record, the Board finds that the Veteran 
does not have a disability of the right knee.  Although 
degenerative joint disease of the knees was diagnosed in the 
February 2007 VA treatment record, this diagnosis does not appear 
to be based on clinical findings, as discussed above.  The Board 
gives more weight to the August 2009 VA examination report, as it 
is based on a thorough examination of the Veteran's right knee, 
including X-ray studies.  

The Board acknowledges the Veteran's complaints of right knee 
pain.  However, as discussed above, this is not sufficient to 
constitute a disability for which service connection may be 
granted absent an indication of underlying pathology.  See 
Sanchez-Benitez v. West, 13 Vet. App. at 285.  

As such, although the Veteran did injure his right knee in 
service, there is no competent or credible evidence of a current 
disability of the right knee.  Because the Veteran does not have 
a disability of the right knee, the first Shedden element is not 
met and consequently service connection must be denied.  See 
Shedden, 381 F.3d at 1166-67; Degmetich, 104 F. 3d at 1332.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a right knee disability must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 

II. Reduced Rating

The Veteran contends that the reduction of the evaluation of his 
hypertension from 20 percent to 10 percent, effective February 1, 
2007, was not proper.  For the following reasons, the Board finds 
that restoration of the 20 percent rating is not warranted. 

VA regulations provide that where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  See 38 C.F.R. § 3.105(e).  The 
law also requires that the veteran be given 60 days to present 
additional evidence showing that compensation should be continued 
at the present level as well as to present testimony at a 
predetermination hearing if VA receives a request for such a 
hearing within 30 days from the date of the notice.  38 C.F.R. 
§ 3.105(e)(i).  Thereafter, the written notice of the final 
action must be sent to the Veteran setting forth the reasons for 
the action and the evidence upon which it is based.  Id.  Where a 
reduction of benefits is found warranted following consideration 
of any additional evidence submitted and the reduction was 
proposed under the provisions of 38 C.F.R. § 3.105(e), the 
effective date of the final action shall be the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expiries.  Id.  

In this case, the above procedural requirements were met.  The RO 
issued a rating decision in August 2006, which proposed the 
reduction in the disability rating for the Veteran's service-
connected hypertension and explained the reasons why, based on 
the blood pressure readings in the Veteran's VA treatment 
records, the Veteran's hypertension no longer met the criteria 
for a 20 percent rating.  The Veteran was notified of the 
proposed reduction in an August 2006 letter and informed that he 
could submit additional argument or evidence showing that the 
reduction was not warranted.  See 38 C.F.R. § 3.105(e)(i).  He 
was also informed that he could appear at a personal hearing.  
See id.  After the August 2006 letter was sent, a few additional 
VA treatment records were associated with the claims file showing 
blood pressure readings which, as discussed below, did not meet 
the criteria for a 20 percent rating.  The Veteran did not submit 
any other evidence or request a hearing at this time.  The RO 
issued a rating decision in November 2006 which implemented the 
proposed reduction.  The Veteran was notified of the decision in 
a November 2006 letter.  The effective date of the reduction was 
February 1, 2007.  

The Board finds that the August 2006 rating decision and notice 
letter satisfied the predetermination procedural requirements.  
See id.  The November 2006 rating decision implementing the 
reduction is dated over 60 days after the Veteran was notified of 
the proposed reduction.  See id.  Finally, the February 1, 2007 
effective date of the reduction was proper as the RO allowed more 
than a 60-day period to expire before the effective date of the 
reduction.  See id.  Accordingly, all procedural requirements for 
reductions in ratings under 38 C.F.R. § 3.105 were satisfied.

The Board notes that for ratings in effect for five years or 
more, there are other specific requirements that must be met 
before VA can reduce a disability rating. See 38 C.F.R. § 3.344 
(2010).  The Court has held that, based on VA regulation, the 
appropriate dates to be used for determining whether a rating has 
been in effect for more than five years are the date that the 
evaluation being reduced went into effect as the beginning date 
and the date the reduction went into effect as the ending date of 
the time period in question.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1993).  Here, an initial 20 percent evaluation for 
the Veteran's hypertension was assigned in the November 2005 
rating decision granting service connection, effective July 20, 
2005.  Therefore, when the rating for hypertension was reduced 
effective February 1, 2007, it had been in effect for less than 
five years, and therefore the provisions of 38 C.F.R. § 3.344 do 
not apply.

As the Board finds that all procedural requirements have been 
satisfied with respect to reductions in ratings, the question 
that remains is whether the evidence on which the reduction was 
based supported the reduction.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations. See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 
and 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It 
is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2010), and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  See 38 C.F.R. § 4.3 
(2010).

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010). The usual reduction procedure contemplates a 
situation where an actual change in the conditions, for better or 
worse, has occurred and not merely a difference in thoroughness 
of the examinations or in use of descriptive terms.  See 38 
C.F.R. § 4.13 (2010).  

Hypertension is evaluated under Diagnostic Code (DC) 7101.  See 
38 C.F.R. § 4.104.  Under DC 7101, a 10 percent evaluation is 
assigned for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  Id.  A 
20 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  Id.  A 40 percent 
evaluation is assigned for hypertensive vascular disease with 
diastolic pressure predominantly 120 or more.  Id.  Hypertensive 
vascular disease with diastolic pressure predominantly 130 or 
more is rated 60 percent disabling.  Id.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  Id. at 
Note (1).  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 90 mm. 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  Id.

Here, the Board finds that the rating reduction was proper based 
on the evidence of record.  VA treatment records for the six-
month period prior to the proposed rating reduction on August 
2006, and the six month period after the reduction was 
implemented in the final November 2006 rating action show that 
the Veteran's hypertension did not meet the criteria for a rating 
in excess of 10 percent.  In this regard, from January 2006 to 
August 2006, the Veteran's systolic blood pressure ranged from a 
low of 134mm in March 2006 to a high of 150mm in January 2006.  
The Veteran's diastolic blood pressure ranged from a low of 76mm 
in August 2006 to a high of 90mm in January 2006 and July 2006.  
Thus, the Veteran's blood pressure readings did not meet the 
criteria for a rating in excess of 20 percent from January 2006 
to August 2006 as the Veteran did not have systolic blood 
pressure predominately 200 or more or diastolic blood pressure 
predominately 110 or more.  See id.  VA treatment records dated 
between August 2006 and September 2007 reflect that the Veteran's 
systolic blood pressure ranged from a low of 147mm in October 
2006 to a high of 165mm in September 2007.  The Veteran's 
diastolic blood pressure ranged from a low of 85mm in August 2007 
to a high of 95mm in September 2007.  Thus, the Veteran's blood 
pressure readings did not meet the criteria for a rating in 
excess of 20 percent from August 2006 to September 2007 as the 
Veteran did not have systolic blood pressure predominately 200 or 
more or diastolic blood pressure predominately 110 or more.  See 
id.  In short, from January 2006 to September 2007, or for a 
period of over six months prior to the proposed rating reduction 
in August 2006 to a period of over six months after the reduction 
went into effect in February 2007, the Veteran's blood pressure 
readings did not meet the criteria for a rating in excess of 10 
percent.  Thus, the rating reduction was proper based on the 
evidence of record.

The Board acknowledges the Veteran's testimony at the October 
2010 hearing, including his statements that the nurse took down 
only his lowest blood pressure readings and did not record the 
higher blood pressure readings.  However, the Board assumes that 
the blood pressure readings reflected in the VA treatment records 
are an accurate depiction of the Veteran's average blood pressure 
as there is no reason to find that a medical professional would 
purposely misrepresent the Veteran's blood pressure readings and 
the Veteran has not presented objective medical evidence showing 
higher blood pressure readings.   

Accordingly, as there is no evidence showing that the Veteran's 
blood pressure met the criteria for a rating in excess of 10 
percent at the time of the August 2006 proposed rating decision 
or the November 2006 final rating action implementing the 
reduction, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for restoration of the 20 percent 
evaluation.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the Board finds that the rating reduction was proper.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 
Vet. App. at 55. 




ORDER

Entitlement to service connection for a disability of the left 
ankle is denied.

Entitlement to service connection for a disability of the right 
knee is denied. 

The reduction of the evaluation of the Veteran's hypertension 
from 20 percent to 10 percent disabling, effective February 1, 
2007, was proper and the appeal of this reduction is denied. 


REMAND

The Veteran also claims entitlement to service connection for a 
skin disorder of the fact and a psychiatric disorder, claimed as 
secondary to the Veteran's service-connected disabilities.  The 
Board finds that remand is warranted to ensure a full record 
before these claims can be properly adjudicated. 

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon, 20 Vet. App. at 82. 

With respect to the Veteran's service connection claim for a skin 
disorder of the face, the Veteran's service treatment records 
reflect diagnoses of pseudofolliculitis barbae.  Moreover, a 
number of temporary shaving profiles were issued.  While the 
Veteran's post-service treatment records are negative for 
treatment of a skin disorder of the face, the Veteran stated at 
the October 2010 Board hearing that he has been able to manage 
his skin disorder by not shaving too closely and thus has not 
needed medical treatment for this condition.  On remand, a VA 
examination should be provided to determine whether the Veteran 
currently has a skin disorder of the face, to include 
pseudofolliculitis barbae and the likelihood that it is related 
to the skin disorder that manifested in service. 

With respect to the Veteran's claim for depression, the Veteran 
argues that this disorder was caused or aggravated by his 
service-connected disabilities.  Specifically, the Veteran states 
that his service-connected hypertensive heart disease prevents 
him from engaging in many activities and therefore makes him 
depressed.  The Board notes that a March 2007 VA treatment record 
reflects that the Veteran's "health issues" made him more 
depressed and that this happened frequently.  Accordingly, a VA 
examination should be provided to determine the likelihood that 
the Veteran's service-connected disabilities have caused or 
aggravated depression as a clinically diagnosed psychiatric 
disorder.  To the extent possible, the examiner should make 
explicit both the medical principles relied on and the specific 
facts of the Veteran's case supporting the conclusion reached. 

The agency of original jurisdiction (AOJ) should also take this 
opportunity to obtain the Veteran's VA treatment records from the 
Muskogee, Oklahoma VA healthcare system from July 2009 to the 
present and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records from 
the Muskogee, Oklahoma VA healthcare system 
should be obtained and associated with the 
claims file.

2. The Veteran should be scheduled for an 
examination to determine whether the Veteran 
has a skin disorder of the face, to include 
pseudofolliculitis barbae, and, if so, to 
assess its etiology.  The entire claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran has a skin 
disorder of the face, to include 
pseudofolliculitis barbae, and whether it is 
at least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  

3. The Veteran should be scheduled for a 
psychiatric examination to assess the 
etiology of the Veteran's depression.  The 
entire claims file and a copy of this REMAND 
must be made available to the examiner prior 
to the examination.  The examiner must note 
in the examination report that the evidence 
in the claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran has 
depression as a clinically diagnosed acquired 
psychiatric disorder that is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) caused or aggravated, 
by the Veteran's service-connected 
disabilities, or whether such a relationship 
is unlikely (i.e., less than a 50:50 degree 
of probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The Board emphasizes that the examiner must 
also address whether the Veteran's service-
connected disorders aggravated depression 
even if the examiner finds that they did not 
directly cause it.  The AOJ should ensure 
that an adequate rationale has been provided 
before returning this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  

4. After the above development is completed, 
and any other development that may be 
warranted, the AOJ should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


